Citation Nr: 9933195	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  97-33 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for tinnitus. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to June 
1997.  Service records show that he was awarded the Combat 
Action Ribbon.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision, dated in June 1997, 
of the Department of Veterans Affairs (VA), Los Angeles, 
California, Regional Office (RO).  This matter was remanded 
to the RO in November 1998 for additional development.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an increased 
evaluation has been obtained insofar as possible by the RO.

2.  The veteran's service-connected tinnitus is principally 
manifested by complaints of occasional tinnitus; there is no 
evidence of persistent or recurrent tinnitus.


CONCLUSION OF LAW

The criteria for a compensable evaluation for tinnitus have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (1998); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  The Board is satisfied that all 
relevant facts have been properly developed.  This matter was 
remanded to the RO in November 1998 and the Board is 
satisfied that the RO made a diligent attempt to comply with 
the directives of the remand.  As discussed in detail below, 
the RO scheduled the veteran for VA examinations in April 
1998 and December 1998, but the veteran failed to report to 
the examinations without good cause.  In December 1998, the 
RO requested the veteran to identify and submit any pertinent 
evidence regarding his claim.  The veteran did not respond to 
this request.  The Board points out that the duty to assist 
is not a one-way street.  A claimant must do more than 
passively wait for assistance when he or she has information 
essential to the claim in order to trigger the duty to 
assist.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
Board finds that no further assistance is required to comply 
with the duty to assist the veteran mandated by 38 U.S.C.A. 
§ 5107(a).  

In the November 1998 remand, the RO was directed to schedule 
the veteran for a VA examination to determine the nature and 
severity of the service-connected tinnitus.  The RO scheduled 
the veteran for a VA examination on April 27, 1998.  The RO 
sent a letter of notification of the examination to the 
veteran on April 6, 1998.  The veteran failed to report to 
that VA examination.  He did not inform the RO about the 
reason for his failure to report to the examination and he 
did not give good cause for the failure to report.  

The RO re-scheduled the veteran for a VA examination on 
December 21, 1998.  The veteran failed to report to the VA 
examination.  He did not give good cause for the failure to 
report.  The RO had sent the veteran a letter of notification 
of the examination on December 14, 1998.  

The provisions of 38 C.F.R. § 3.655 (a) provide that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a) (1999).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (1999).  

The Board points out that the veteran's claim for a 
compensable evaluation is an original claim, because the 
veteran had appealed the June 1997 rating decision, insofar 
as it assigned a noncompensable rating to the tinnitus.  The 
June 1997 rating decision established service connection for 
tinnitus.  A noncompensable disability evaluation was 
established effective June 4, 1997.  The Board notes that the 
initial assignment of a rating following an award of service 
connection is part of an original claim.  See 
Shipwash v. Brown, 8 Vet. App. 218, 244 (1995) (initial 
assignment of rating following award of service connection is 
part of original claim).  In Flint v. West, No. 97-85, slip 
op. at 3 and 4 (U.S. Vet. App. Apr. 27, 1999), the United 
States Court of Appeals for Veterans Claims (formerly the 
Court of Veteran Appeals) (Court) indicated that because the 
appellant appealed a rating decision which had initially 
assigned service connection for a disability and assigned a 
noncompensable evaluation, the claim was an original claim, 
not a claim for an increased evaluation.  The Court held that 
the provisions of 38 C.F.R. § 3.655 (b), that applied to 
claims for an increase, were not applicable, and the 
provisions of 38 C.F.R. § 3.655 (a) and (b), which applied to 
original claims, were for application.  Id.  Thus, the Board 
finds that the veteran's claim for a compensable evaluation 
for tinnitus is an original claim.  

The Board finds that the veteran did not give good cause for 
his failure to report to the April 1998 and December 1998 VA 
examinations.  Pursuant to 38 C.F.R. § 3.655(a), examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  See 38 C.F.R. § 3.655(a).  The Board notes that 
the veteran was informed by the RO in the letters of 
notification for the examinations that he should contact the 
RO if he was unable to report to the examination.  In the 
December 1998 letter of notification, the veteran was 
informed that if he again failed to report to the 
examination, his claim would be evaluated on the basis of the 
evidence of record, which may not be complete without an 
examination report.  The Board also points out that the 
veteran was informed of the consequences of failure to report 
to a VA examination in the November 1998 Board remand.  The 
November 1998 Board remand set forth the provisions of 
38 C.F.R. § 3.655.  

The Court has held that claimants must be prepared to meet 
their obligations by cooperating with the VA's efforts to 
provide an adequate medical examination and submitting to the 
Secretary all medical evidence supporting his claim.  See 
Olson v. Principi, 3 Vet. App. 480 (1992). 

Based upon the evidence of record, the Board finds that the 
veteran was adequately notified of the scheduled examinations 
and failed to report without good cause.  Therefore, the 
claim for entitlement to a compensable evaluation for 
tinnitus, which is an original claim, shall be rated based on 
the evidence of record. See  38 C.F.R. § 3.655.  

Pertinent Law and Regulations

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease to injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).

After reviewing all the evidence and material of record, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1999).  Thus, 
when a veteran seeks benefits and the evidence is in relative 
"equipoise," the law mandates that the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The RO assigned a noncompensable evaluation to the service-
connected tinnitus under the provision of Diagnostic Code 
6260, tinnitus.  The Board notes that during the pendency of 
this appeal, the regulations pertaining to the evaluation of 
hearing loss and tinnitus have been revised effective June 
10, 1999.  When a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  In this case, the RO has had 
the opportunity to evaluate the veteran's claim under the old 
and new regulations.  The RO appropriately evaluated the 
medical evidence applying both the old criteria and the new 
criteria, and concluded 

that the veteran was not entitled to compensable evaluation 
for tinnitus under either criteria.     

Under the provisions of Diagnostic Code 6260, which were in 
effect prior to June 10, 1999, a 10 percent evaluation is 
warranted for tinnitus which was persistent as a symptom of 
head injury, concussion or acoustic trauma.  38 C.F.R. § 
4.87a, Diagnostic Code 6260 (1998).

Under the provisions of Diagnostic Code 6260, which are 
effective June 10, 1999, a 10 percent evaluation is warranted 
for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 
6260 (1999).  

Analysis

The Board has carefully considered all of the evidence of 
record.  In applying the law to the existing facts, the 
record does not demonstrate the requisite objective 
manifestations for a compensable disability evaluation for 
the service-connected tinnitus under the old or revised 
provisions of Diagnostic Code 6260.  

Because the veteran failed to report to the VA audiometric 
examinations without good cause, the claim shall be rated 
based on the evidence of record.  See 38 C.F.R. § 3.655.  In 
this case, the medical evidence of record consists of the 
veteran's service medical records.  The Board finds that the 
service medical records establish that the veteran has 
occasional tinnitus.  Service medical records indicate that 
the veteran underwent audiometric testing in August 1992.  
Complaints of tinnitus were not noted.  An undated Patient 
Hearing Questionnaire indicates that the veteran reported 
having occasional tinnitus in both ears.  He indicated that 
his noise exposure included being exposed to firing ranges 
and rocket launches for four years.  A March 1997 audiometric 
evaluation report does not reflect complaints of tinnitus.  A 
service medical record, dated May 30, 1997, indicates that 
the veteran did not have tinnitus.  However, a May 30, 1997 
audiometric evaluation report notes that the veteran was 
positive for tinnitus.  Upon separation examination in June 
1997, the veteran did not report having tinnitus.  The 
examination report was silent for a diagnosis of tinnitus.  
There is no medical evidence of record that establishes that 
the veteran has persistent or recurrent tinnitus.  In the 
veteran's November 1997 substantive appeal, the veteran 
asserted that he had "increased" tinnitus.  He did not 
indicate that he had recurrent or persistent tinnitus.  

Based upon the above findings, the Board concludes that a 
noncompensable disability evaluation is appropriate for the 
service-connected tinnitus under both the old and the new 
provisions of Diagnostic Code 6260, and a compensable 
evaluation is not warranted. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (1998); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (1999).  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a compensable rating.

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (1999).  In this case, however, the Board finds 
that the regular schedular standards applied in this case, 
both before and after the revisions effective June 10, 1999, 
adequately provide for the veteran's disability level.  The 
Board notes that the veteran does not allege, and there is no 
persuasive evidence of, any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the tinnitus 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Thus, the Board finds that 
an extraschedular evaluation for the service-connected 
tinnitus is not warranted.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for a compensable rating for tinnitus.    

In summary, a compensable disability evaluation is not 
warranted for the service-connected tinnitus, for the reasons 
discussed above.


ORDER

Entitlement to a compensable evaluation for tinnitus is 
denied. 


		
THOMAS J. DANNAHER
Member, Board of Veterans' Appeals



 

